Title: To James Madison from William Eustis, 13 September 1817
From: Eustis, William
To: Madison, James


Dear Sir,September 13th. 1817 At the Hague.
I should be wanting in justice to those feelings of respect and friendship which your invariable kindness and friendship have inspired if I neglected any longer to acknowlege your Letter of March last borne as I presume by Mr Preston to England and transmitted to me at Brussels a short time before my leaving that city for the Hague. A long time on its route it was the more welcome as an evidence of your attention at a moment not the least occupied in the course of your public labours. The confusion and care of the last parting scene must have given full occupation to every power of body and of mind. After an administration tranquil tho not without its embarrassments in its first stages, and peculiarly trying & tempestuous in its last, you have had (for in all human affairs however skillfully directed we must admit fortune & destiny or fate or some unknown power to have an influence) the good fortune to come off triumphant. The volume which records the public prosperity is your herald. The history of your administration of the government is written in the honors in the triumphs in the peace and unprecedented progression of the country in numbers, wealth in individual & in the public happiness. Your friends rejoice in this triumph as they ought. Your enemies, for you had them, where are they? Their hostility become suffocate in the blaze of success emanating from the measures they most condemned, they ask not to be exposed before the tribunal of the public. To drag them there would at this time be an act of cruelty. It remains only to overlook if not to forgive those whom passion or misdirected zeal have swerved from the path of public duty. To a generous mind there can be no higher employment than the contemplation & participation of a general happiness to which it has so largely contributed. Long may you live to enjoy the honor & the reward due to a life devoted to the public service. I have wished on several late occasions that Mr. Cutts may have preserved a letter which I wrote to him in the most perplexing times of the last administration, in which he was informed that the Chief Magistrate would in his life time see the enemies of his measures and of his fame take back their hostility & acknowledge their error—they have virtually done both.
In this country every thing wears the face of tranquility. Abundant crops and an exemption from the calamities of war & subjugation appear to be sufficient for the Inhabitants. On the subject of a Treaty with this government, after several interviews & correspondencies it is evident to me & Mr Gallatin is also convinced we shall do nothing. They are not willing to repeal the discriminating duties on a principle of reciprocity. They require that the productions of their neighbouring states be admitted in their vessels on the same terms with their own, without extending to us the benefit of taking to their ports in our vessels the productions of other nations. To this we can never consent. To a participation in their colonial trade they refuse to admit us except on condition of our giving an equivalent—and we have none to offer.
The terms proposed by the kings commissioners differ so much from what we had a right to expect from the conversations with Mr De Nagell, Min: of foreign relations, that I am at a loss to account for them. They have indeed agreed, in case we should propose an extension of the Treaty of 1782 to the two countries in their actual state, that they will consent to it. But as we have for the sake of giving the negociations the most friendly turn, informed them that we shall refer their proposal respecting a repeal of the duties to our Government, it may perhaps be adviseable to refer also the extension of the old Treaty, as we have no instructions on that subject: and as it is evident they mean to fetter its extension with some restriction or declaration impairing if not destroying the obligations of one or two articles which we consider important (one of which has a bearing on the subject of impressment[)].
Septr 24. After six or seven conferences and as many correspondences perceiving we could not agree on the principal points which were 1. A repeal of the discriminating duties. 2. An Extension of the Treaty of 1782 to Louisiana & Belgium. & 3. An admission to a participation in the Colonial Trade, we proposed a reference of the whole to the two governments & a suspension of the conferences, whi⟨ch⟩ has been agreed to. This circumstance, added to, & even perhaps without a consideration of the lateness of the season, implies my remaining here or at least on the Continent untill the Spring. Mr Gallatin return⟨ed⟩ yesterday.
It is not necessary to add that the most perfect harmony has subsisted and that we have sought the most amicable means of terminating discussions which were no longer useful.
As the issue was unexpected on both sides, and as we had refer’d the several points to the consideration of our respective governments, it has not appeared to me that I could with propriety take leave of this court, untill time had been afforded to hear from the United States. I have now only to add the constant respect and friendship with which I have the honor to be, Dear Sir your obedient servant
William Eustis.
Mrs Eustis unites with me in best respects to Mrs Madison and in fervent wishes for your & her enjoyment of every happiness.
